                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

KATHREN LOUISE JOHNSON                           §
          Plaintiff,                             §
                                                 §
vs.                                              §    Civil Action No.: 1:18-cv-01194-MGL
                                                 §
ANDREW M. SAUL,                                  §
Acting Commissioner of Social Security,          §
            Defendant.                           §

         ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY FEES
                UNDER THE EQUAL ACCESS TO JUSTICE ACT
                AS MODIFIED BY THE PARTIES’ STIPULATION

       This is a Social Security appeal. Pending before the Court is Plaintiff Kathren Louise

Johnson’s (Johnson) motion under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for

attorney fees in the amount of $5,299.95. Subsequent to Johnson filing this motion, the parties

stipulated Johnson would instead receive $5,000 in attorney fees.

       Having carefully considered the motion, the stipulation, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED AS MODIFIED by the parties’ stipulation.

       IT IS SO ORDERED.

       Signed this 24th day of September, 2019, in Columbia, South Carolina.

                                                 /s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE
